         Case 1:18-cv-05102-AT Document 34 Filed 11/08/18 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

COMMON CAUSE GEORGIA, as an                 )
organization,                               )
                                            )
      Plaintiff,                            )
                                            )     Civil Action
v.                                          )
                                            )     File No. 1:18-CV-05102-AT
BRIAN KEMP, in his official capacity as     )
Secretary of State of Georgia,              )
                                            )
      Defendant.                            )

     NOTICE OF FILING OF DECLARATION OF MERRITT BEAVER

      COMES NOW Defendant Brian Kemp and hereby files the attached

Declaration of Merritt Beaver in support of Defendant’s Brief in Opposition to

Plaintiff’s Motion for a Temporary Restraining Order and Expedited Discovery.

      This 8th day of November, 2018.


                               /s/ Josh Belinfante
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Ryan Teague
                               Georgia Bar No. 701321
                               rteague@robbinsfirm.com
                               Kimberly Anderson
                               Georgia Bar No. 602807
                               kanderson@robbinsfirm.com
Case 1:18-cv-05102-AT Document 34 Filed 11/08/18 Page 2 of 8




                     Robbins Ross Alloy Belinfante Littlefield LLC
                     500 14th Street, NW,
                     Atlanta, Georgia 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250

                     Attorneys for Defendant




                            -2-
         Case 1:18-cv-05102-AT Document 34 Filed 11/08/18 Page 3 of 8




                         L.R. 7.1(D) CERTIFICATION

      I certify that this Notice has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this Notice

has been prepared using 14-pt Times New Roman Font.


                                       /s/ Josh Belinfante
                                       Josh Belinfante
                                       Georgia Bar No. 047399
                                       jbelinfante@robbinsfirm.com
Case 1:18-cv-05102-AT Document 34 Filed 11/08/18 Page 4 of 8
Case 1:18-cv-05102-AT Document 34 Filed 11/08/18 Page 5 of 8
Case 1:18-cv-05102-AT Document 34 Filed 11/08/18 Page 6 of 8
Case 1:18-cv-05102-AT Document 34 Filed 11/08/18 Page 7 of 8
         Case 1:18-cv-05102-AT Document 34 Filed 11/08/18 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

NOTICE OF FILING OF DECLARATION OF MERRITT BEAVER with

the Clerk of Court using the CM/ECF system, which automatically sent counsel

of record e-mail notification of such filing.

      This 8h day of November, 2018.

                                        /s/Josh Belinfante
